COMMENTS
IDS
The two IDS documents filed 03/30/2021 have been identified as having incomplete entries.  For the first IDS, on page 2 of 6, NPL entry #8 should read:

Eid, John, Adrian Fehr, Jeremy Gray, Khai Luong, John Lyle, Geoff Otto, Paul Peluso et al. "Real-time DNA sequencing from single polymerase molecules." Science 323, no. 5910 (2009): 133-138.

For the second IDS, on page 5 of 8, NPL entry #35 should read:

Sachidanandam, Ravi, David Weissman, Steven C. Schmidt, Jerzy M. Kakol, Lincoln D. Stein, Gabor Marth, Steve Sherry et al. "A map of human genome sequence variation containing 1.42 million single nucleotide polymorphisms." Nature 409, no. 6822 (2001): 928-934.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639